Citation Nr: 0321213	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
type 2, as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2003, the veteran testified 
at a hearing before the undersigned Acting Veterans Law Judge 
sitting at the St. Petersburg RO.  


REMAND

The Board notes that the record contains a January 1971 
narrative report of combat events that earned the veteran the 
Award of the Silver Star.  The veteran contends that he now 
suffers from PTSD as a result of his inservice combat 
experiences.  While the file contains no diagnosis of PTSD, 
review of the medical records and statements from the veteran 
indicate that there may be a connection between the veteran's 
psychiatric complaints and service.  A VA psychiatric 
examination is indicated. 

At his March 2003 hearing, the veteran testified that he had 
been undergoing treatment for, and/or was diagnosed with, 
PTSD by private physicians, Dr. B. and Dr. H.  These records 
of treatment have not been associated with the claims file.  

Additionally, in a March 2001 claim, the veteran stated that 
he was in receipt of Social Security Administration (SSA) 
disability benefits.  These records have not been associated 
with the claims file.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally, the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In a January 2002 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus, 
type 2, as a result of exposure to herbicides.  Notice of 
this decision was sent to the veteran on January 23, 2002.  
While the veteran submitted a statement in March 2002 (within 
one year of the date notice was sent) that appears to express 
disagreement with that decision and elaborate on the claimed 
disorder, no subsequent SOC was ever issued with regard to 
this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  The Board's actions regarding this issue 
are taken to fulfill the requirements of the Court in 
Manlincon. 

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should issue an SOC to the 
veteran addressing the issue of 
entitlement to service connection for 
diabetes mellitus, type 2, and include 
citation to all relevant law and 
regulation pertinent to this claim.  This 
should include consideration of all 
evidence of record.   The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

3.  The RO should obtain copies of all 
relevant VA and/or private treatment 
records that have not been associated 
with the claims file to include records 
of treatment from Dr. B and Dr. H.  As 
necessary, signed release forms should 
be obtained from the veteran, and all 
records received by the RO must be added 
to the claims file.

4.  Thereafter, the RO should arrange for 
a psychiatric examination to ascertain 
the nature and etiology of any 
psychiatric condition the veteran may 
have.  Any indicated tests or studies 
must be conducted.  The veteran's claims 
folder must be available to the examiner, 
and the examiner should carefully note 
the veteran's history of stressful events 
related to combat during service.  If 
PTSD is diagnosed, the examiner should 
indicate whether it is at least as likely 
as not that the PTSD is related to the 
veteran's documented inservice stressors.  
If any other psychiatric disorder is 
identified, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that any such 
condition had its onset during service or 
was aggravated thereby.  The examiner 
should explain the rationale for any 
opinion given.  

5.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental SOC and given 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the veteran until he is 
notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




